DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
  AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWABS INC.,
        ASSET-BACKED CERTIFICATES, SERIES 2006-26,
                        Appellant,

                                     v.

                               JOSE TORRES,
                                 Appellee.

                               No. 4D14-805

                           [August 26, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. CACE07-
026252(11).

   Anna B. Middleton of McCalla Raymer, LLC, Orlando, for appellant.

   Peter Ticktin, Kendrick Almaguer and Michael S. Wickenhauser of The
Ticktin Law Group, P.A., Deerfield Beach, for appellee.

PER CURIAM.

   Based on Bank of America, N.A. v. Lukas, 166 So. 3d 965 (Fla. 4th DCA
2015), we reverse the involuntary dismissal in this case and remand to the
circuit court for a new trial.

GROSS, DAMOORGIAN, JJ., and HERSCH, RICHARD L., Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.